Fourth Court of Appeals
                                San Antonio, Texas
                                     October 3, 2016

                                   No. 04-16-00588-CV

                        Rene SAENZ, Carlos Saenz and Mae Saenz,
                                     Appellants

                                            v.

                    Ramon SAENZ, Javier Saenz, and Alvaro Hinojosa,
                                     Appellees

                From the 79th Judicial District Court, Brooks County, Texas
                             Trial Court No. 11-10-16006-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                     ORDER
       The District Clerk's notification of late clerk's record is hereby GRANTED. Time is
extended to October 7, 2016.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court